Citation Nr: 1201493	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-29 738	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for bilateral pes planus. 

3.  Entitlement to service connection for bronchitis. 

4.  Entitlement to service connection for a stomach disability. 

5.  Entitlement to service connection for a sinus disability.

REPRESENTATION

Veteran represented by:	Daniel G.  Krasnegor, Attorney

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran, who is the appellant, served on active duty from November 1974 to November 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Board issued a decision, denying the Veteran's claims of service connection for diabetes mellitus, bilateral pes planus, bronchitis, a stomach disability, and a sinus disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision in December 2010, the Court reversed and remanded the Board's decision for compliance with the instructions in the decision.  

In April 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  A transcript of the hearing is of record.  Pursuant to38 C.F.R. § 20.707, in a letter dated in September 2011, the Veteran was advised of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  As neither the Veteran nor his attorney has responded, the right to a second hearing is deemed waived and the Chairman has reassigned the matter to the undersigned Veterans Law Judge.  

In January 2012, the Board granted the Veteran's motion to advance the case on the Board's docket for good cause, namely, financial hardship and serious illness. 

The appeal is REMANDED to the RO. 








REMAND

The Veteran has submitted evidence that he is receiving disability benefits from the Social Security Administration.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

In its decision in December 2010, the Court held that a remand was required to enable the Board to adequately discuss the credibility of the Veteran's statements, pertaining to the events in service and to continuity of symptomatology, and to determine whether an examination is warranted.

As to diabetes mellitus, diabetes was diagnosed in May 1989.  The Veteran, however, testified that he was diagnosed and treated for diabetes and bronchitis by VA starting in 1977.  There are discharge summaries of various hospitalizations from the 1970s and 1980s in the file and continuous records from September 1991.  There are no VA records from period before 1991.  The RO has requested earlier VA records identified by the Veteran and has also requested that if the records no longer existed, the custodian of the records should so state in a written response.  Neither the requested records nor the response has been made by the VAMC.  As VA will make as many requests as necessary to obtain relevant Federal records, unless it is determined that the records do not exist or that further attempts to obtain the records would be futile, further development under the duty to assist is needed. 38 C.F.R. § 3.159(c)(2). 

In addition, as the Veteran has testified that he has had a diagnosis of diabetes and bronchitis since 1977, shortly after separation from service and has he had continuing symptoms since that time, a VA examination is needed as the record does not contain sufficient competent medical evidence to make a fully informed decision on the claims.  


In a similar manner, VA examinations are warranted on the claims of service connection for bilateral pes planus, a stomach disability, and a sinus disability.

Although pes planus was noted on entry into service, the Veteran has testified that it became symptomatic in service and the condition has progressively worsened.  

As for the stomach disability and for a sinus disability, the Veteran testified that both conditions started in service before separation and the symptoms have continued to the present.

The Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran is competent to describe in-service and post- service symptoms, further development under the duty to assist is needed. 38 C.F.R. § 3.159(c)(4)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records from the Social Security Administration.  

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Make another request for VA records from Temple VAMC from 1977 to September 1991.  






If the records do not exist or further efforts to obtain the records would be futile, a response from Temple VAMC must be obtained and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current diabetes mellitus is related to service. 

The VA examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that the diagnosis of diabetes mellitus was not included in the medical history of the discharge summaries or records of treatment in March and April 1977, May 1977, July 1978, February and March 1989, but records dated in August 1989 and thereafter refer to diabetes mellitus.







If however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record.  

The Veteran's file should be made available to the VA examiner for review.

4.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current pes planus disability, noted upon entrance into service, was aggravated by service. 

In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of pes planus beyond the natural clinical course as contrasted to a temporary worsening of symptoms.

The VA examiner is asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.



If however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record.  

The Veteran's file should be made available to the VA examiner for review.

5.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current bronchitis, first claimed as chest congestion, is related to service.

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that bronchitis was not included in the medical history of the discharge summaries or records of treatment in earlier records such as March and April 1977, May 1977, and July 1978.

The VA examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 



If however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record.  

The Veteran's file should be made available to the VA examiner for review.

6.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current stomach disability is related to service.  

The VA examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

If however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record.  



The Veteran's file should be made available to the VA examiner for review. 

7.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current sinus disability is related to service. 

The VA examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

If however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record.  

The Veteran's file should be made available to the VA examiner for review. 











After the development requested has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


